Title: Proceedings of Council concerning Western Defense, 8 June 1780
From: Jefferson, Thomas
To: 



In Council June 8th. 1780.

The Governor laid before the board the resolution of the General Assembly of May 27th. 1780 and a Letter from the Lieutenants of the Northwestern Counties beyond the blue ridge on the plan of defence for the Western frontier most eligible at present which together with the Letters formerly written or received, on the same [subject] the board proceeded to take into consideration and thereupon advise the Governor to direct that posts be taken at the mouths of little Kanhaway, Gr. Kanhaway, Sandy and Licking; that the little Kanhaway be garrisoned with so many of the militia from the Counties of Yohogania, Monongalia, and Ohio as the County Lieutenants of those Counties shall think proper to be furnished proportionally from that militia; that Gr. Kanhaway be garrisoned with 164 men, Sandy with 100 and Licking with 200. That [for these] purposes 254 militia be raised from the following Counties and in the following proportions viz. Botetourt 22, Rockbridge 18, Greenbriar 16, Augusta 43, Rockingham 15, Frederick 30, Hampshire 30, Berkeley 30 and Kentucky 50, that the garrison at Gr. Kanhaway be composed of militia from Hampshire, Frederick, Berkely, Rockingham Augusta and Green Briar, that at Sandy of Militia from Rockbridge and Botetourt and a detachment from Colo. Crockets battal[ion and] that at Licking of the residue of Col. Crockets battalion and the militia from Kentucky, that a post be taken at Kelly’s on the Gr. Kanhaway to be garrisoned with twenty six men from the County of Shenandoah, that these militia remain in service until relieved from their respective Counties, that the whole of these Garrisons be subject to the order of Colo. Clarke, and that it be recommended to him to draw from them from time to time when circumstances shall render it proper so many as are not essentially necessary for the preservation of their post with such Volunteers as he may [eng]age and proceed on such active enterprizes against the Indians and particularly the Shawanese as the [force] shall be adequate to.
They also advise that a post be taken at or near Martins Cabbin in Powells valley to be garrisoned with 30 militia from the County of Washington and 20 from the County of Montgomery to continue until relieved in like manner as the former Garrisons, that so soon as Colo. Crockets battalion be ready to march he be directed to proceed by the way of the Great Kanhaway. (A Copy)

Arch: Blair C.C.

